Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 10/17/2018. Claims 1 and 7-13 are pending. Priority date: 11/8/2017

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Because claim 8 is directed to a program, a software algorithm is not one of the four statutory categories. Therefore, claim 8 is not statutory.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Objections
(1) In claim 9, an interference processor, in claim 10, a learning processor and in claim 12, a learning processor and a notification processor are not defined in the spec. In the office action, a learning unit and a notification unit are considered.
(2) Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided 112 is resolved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 20200094405), hereinafter Davidson, in view of Zhu et al. (“A .

12. A processing system comprising:
a learning apparatus configured to learn setting values of a first neural network                            model based on predetermined learning data (Davidson: e.g., Fig 1, [0031], Fig 3, [0047], the training instance generation system block 110 to train a prediction network comprising a first neural network, including a CNN and MLPs, based on the training instance database, [0051], image or pose data); and 
an inference apparatus configured to execute a predetermined inference process using a second neural network model corresponding to at least a part of the first neural network model (Davidson: e.g., Fig 3, [0046], [0047], the prediction network to execute the grasping process with a combining layer, a first MLP or a second MLP, where the stacking and coordination relationship between neural networks for implementing the grasp interprets a second neural network model corresponding to at least a part of the first neural network model), wherein the learning apparatus includes:
a learning processor configured to learn setting values of a learning target first neural network model based on the predetermined learning data using the learning target first neural network model  (Davidson: e.g., Fig 1, [0033], the training engine using the training databases to train geometry 120 and prediction networks 140 comprising the neural networks); and
Davidson: e.g., Fig 3, [0042], the outcome prediction module 247 to generate over the grasp outcome prediction based on the trained neural networks), 
wherein the first neural network model includes a plurality of processing layers including one or more activation function layers that convert an input value by a predetermined activation function, and the activation function of at least one of the activation function layers is a modulo operation function includes a division operation executed before a modulo operation, and a divisor of the division operation is set such that a range of values obtained by the division operation on the input value is smaller than the divisor, and the inference apparatus includes: a target data input unit configured to receive input target data (Davidson: e.g., Fig 3, either the radiate grasp pose, global geometry, local geometry, or vision senior module is an example of a target data input unit); and an inference processor configured to:
set the notified setting values with respect to the second neural network model (Davidson: e.g., Fig 3, [0047], the module to utilize the trained neural networks 143, 144 or 146); and
execute the predetermined inference process with respect to the target data using the second neural network model (Davidson: e.g., Fig 3, [0047], to execute trained neural networks 142, 143, 144 or 146 to imp net the grasp process), 
wherein the activation function of an activation function layer of the second neural network model, corresponding to at least one of the activation function layers of the
first neural network model, is the modulo operation function 

“the second neural network model” and “the modulo operation function” in “wherein the activation function of an activation function layer of the second neural network model, corresponding to at least one of the activation function layers of the first neural network model, is the modulo operation function”.
Zhu discloses wherein the first neural network model includes a plurality of processing layers including one or more activation function layers that convert an input value by a predetermined activation function (Zhu: e.g., Fig 1, multiple layers for implementing the Fortier, where the signal processing components of layers transforming the inputs to outputs are an example of activation functions that convert an input 
value by a predetermined activation function), and the activation function of at least one of the activation function layers is a modulo operation function includes a division operation executed before a modulo operation, and a divisor of the division operation is set such that a range of values obtained by the division operation on the input value is smaller than the divisor” (Zhu: e.g., Fig 1, page 254, col 2, page 255, col 1, “Layer one of the FSNN is the input layer which contains m input nodes receiving inputs x1 , x2 , ••• , Xm. The second layer has N; harmonic neurons associated with the ith input”, “the inputs are scaled to a range [0, Li] or a period Li”, where the scaling and the harmonic functions are examples of modulo activation functions, the period Li is an example of a divisor, and the interval [0, Li] interprets a range of values obtained by the division operation on the input value is smaller than the divisor). It would have been obvious for one of ordinary skill in the art, having Davidson and Zhu before the effective filing date, to combine Zhu with Davidson to improve the robotic system manipulating performance in multi-classes environment in Davidson.
 	Combination of Davidson and Zhu does not expressly disclose, but Shunpei discloses wherein the activation function of an activation function layer of the second neural network model, corresponding to at least one of the activation function layers of the first neural network model, is the modulo operation function (Shunpei: e.g., Fig 3, block 102 is an example of a second neural network, the corresponding activation functions between block 110 and block 102 interprets the activation function of an activation function layer of the second neural network model, corresponding to at least one of the activation function layers of the first neural network model, is the modulo operation function). Nonetheless, the robotic system of Davidson utilizes multiple neural networks to perform the manipulation tasks. It would have been obvious for one of ordinary skill in the art, having Shunpei before the effective filing date, to combine Shunpei with the extended Davidson to improve the robotic system in handling a variety waveforms in Davidson.

Davidson: e.g., [0115], Fig 10, storage); and “a processor configured to execute the predetermined process with respect to the input data stored in the data storage unit using the neural network model (Davidson: e.g., [0115], Fig 10, a processor running a neural network).

7. The claim is substantially the same as claim 12. The reason of rejection of claim 12 is incorporated herein.

8. The claim is substantially the same as claim 12. The reason of rejection of claim 12 is incorporated herein.

9. The claim is substantially the same as claim 12. The reason of rejection of claim 12 is incorporated herein.

10. The claim is substantially the same as claim 12. The reason of rejection of claim 12 is incorporated herein. Davidson also discloses “a result storage unit configured to store the setting values of the learning target neural network learned by the learning processor” (Davidson: e.g., Fig 1, the training instance database or Fig 10, the storage module is an example of a result storage unit configured to store the setting values of the learning target neural network learned by the learning processor).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Zhu and Shunpei , further in view of Ekhund et al. (US 20150106313), and hereinafter Eklund.
11. The learning apparatus according to claim 10, Zhu discloses a modulo operation function” (Zhu: e.g., page 255, EQ (7)). Combination of Davidson, Zhu and Shunpei does not expressly disclose, but Eklind discloses “wherein the learning unit is further configured to: set the modulo operation function as the activation function of at least one of the activation function layers when forward propagation is executed based on the neural network model, and set a function that is different than the Eklund: e.g., [0028], the feedforward with the activation functions and the back-propagation with the derivative of the activation functions). Nonetheless, differentiation of the activation function to compute synaptic weights in backpropagation is well known. It would have been obvious for one of ordinary skill in the art, having Eklund before the effective filing date, to combine Eklund with the extended Davidson to improve the robotic system in handling a variety waveforms in Davidson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.